                                                                                 CLERKS OFFICE U.S. DIST. COURT
                                                                                    AT CHARLOTTESVILLE, VA
                                                                                           FILED
                               UNITED STATES DISTRICT COURT                            11/14/2019
                               WESTERN DISTRICT OF VIRGINIA                         JULIA C. DUDLEY, CLERK
                                    CHARLOTTESVILLE DIVISION                        BY: /s/ J. JONES
                                                                                        DEPUTY CLERK
      ELIZABETH SINES, et al.,
                                                      CASE NO. 3:17-cv-00072
                                     Plaintiffs,

                          v.                          SHOW CAUSE ORDER

      JASON KESSLER, et al.,
                                                      JUDGE NORMAN K. MOON
                                     Defendants.



          This Court has scheduled a contempt hearing concerning Defendant Elliott Kline, who

  SHALL APPEAR on Monday, November 25, 2019 at 1:00 P.M. EST, at the United States

  Courthouse in Charlottesville, Virginia, to SHOW CAUSE why he should not be adjudged in

  contempt of court, by reason of the facts certified by United States Magistrate Judge Joel Hoppe,

  in his Order dated October 30, 2019. Dkt. 584.

          Kline has been and hereby is ORDERED to appear at that hearing.

          Upon consideration of Judge Hoppe’s October 30, 2019 Order and Certification, this Court

  further ORDERS the following:

          1.     Kline shall, no later than Thursday, November 21, 2019 at 5:00 P.M. EST,

                 provide to “the Third Party Discovery Vendor for imaging and collection any

                 electronic devices (including [Kline’s] old cell phone) and social media credentials

                 identified on [Kline’s] Certification Form,” as had been specifically ordered by

                 Judge Hoppe on August 8, 2019 (Dkt. 538 at 1-2); *



  *
    Judge Hoppe’s order also stated: “[a]fter the Discovery Vendor has collected all ESI responsive
  to the parties’ agreed-upon search terms, the Court will set another deadline for Kline to review



Case 3:17-cv-00072-NKM-JCH Document 588 Filed 11/14/19 Page 1 of 3 Pageid#: 7269
         2.      Kline shall, no later than Thursday, November 21, 2019 at 5:00 P.M. EST,

                 provide to Plaintiffs’ counsel full and complete written answers to Plaintiffs’ First

                 Set of Interrogatories and Requests for Production of Documents;

         3.      Kline shall, no later than Thursday, November 21, 2019 at 5:00 P.M. EST,

                 confirm by email to this Court (moon.ecf@vawd.uscourts.gov), to Judge Hoppe’s

                 Chambers (hoppe.ecf@vawd.uscourts.gov) and copying Plaintiffs’ counsel, that

                 the above steps have been completed. Kline shall attach to that email a PDF copy

                 of his written answers to Plaintiffs’ First Set of Interrogatories and Requests for

                 Production of Documents; and

         4.      Kline shall, no later than Thursday, November 21, 2019 at 5:00 P.M. EST, file

                 any brief or response to the facts certified and the issues raised in Judge Hoppe’s

                 Order and Certification (Dkt. 584), which Kline would like this Court to consider

                 before the November 25, 2019 show cause hearing.

         Judge Hoppe has recommended that this Court impose certain sanctions against Kline.

  These include, as a means to compel Kline’s compliance with Judge Hoppe’s prior discovery

  orders, escalating sanctions starting at $100 per day for the first week of contempt, and escalating

  to, in the fourth week of contempt, issuance of a capias directing the United States Marshal’s

  Service to arrest Kline, transport him to this judicial district, and hold him in custody until he

  purges himself of contempt. See ECF 584 at 13.




  the results and produce all nonprivileged materials to Plaintiffs’ counsel.” Dkt. 538 at 1. The
  Parties shall be prepared to advise the Court on their positions on the time and procedure for Kline
  to conduct such a review, in view of the apparent substantial delays in the mere collection of such
  evidence.



Case 3:17-cv-00072-NKM-JCH Document 588 Filed 11/14/19 Page 2 of 3 Pageid#: 7270
        At the hearing before this Court on November 25, 2019, Kline shall be prepared to

  address the facts certified by Judge Hoppe, as well as the recommended sanctions.

        It is so ORDERED.

        The Clerk of the Court is directed to send a certified copy of this Order to the parties.

        Entered this 14th     day of November, 2019.




Case 3:17-cv-00072-NKM-JCH Document 588 Filed 11/14/19 Page 3 of 3 Pageid#: 7271
